Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.

Response to Amendment
The amendment filed on 12/22/2020 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1-17 have been considered but are unpersuasive to overcome the current prior art.
Applicant argues in regards to claims 1-17 prior art Law discloses the sacrificial layer 22, sidewall spacers 20, and mandrels 16, 18 as being different materials, which would have different etch properties. A person of ordinary skill in the art also would not select a material with etch properties similar to sidewall spacers 20 because it would be contrary to the intended purpose of Law. Accordingly, Applicant respectfully submits that Law fails to teach or suggest at least "the at least one non-mandrel including a hard mask material having an etch property substantially similar to that of the first dielectric ial, so the at least one non-mandrel and the at least one mandrel can be removed concurrently," as recited in independent claims.
The examiner would like to note that Law teaches in Col. 3, lines 12-15 discloses “In alternative embodiments, the sidewall spacers 20 may be comprised of a different material, such as a metal oxide, with a similar etch selectivity relative to the mandrels 16, 18”. Accordingly, Law does teach “so the at least one non-mandrel (element 20) and the at least one mandrel (element 16) can be removed concurrently”.
Applicants’ arguments in respect to claims 18-20 are persuasive as the non-mandrels comprise of specific dielectric materials that require the mandrels to have similar materials with similar etch property.
DETAILED ACTION
This action is responsive to application No. 16669861filed on 10/31/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 6/11/2020 is acknowledged.
Allowable subject matter 
Claims 9-10, 16-17 are objected to as being dependent upon a rejected base claim (independent claims 1 & 11), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
inter alia, the step of: “wherein the hard mask material includes spin-on-glass (SOG) material or a spin-on-carbon (SOC) material”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 8, 15 recite the limitation “the dielectric material”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear if this limitation refers to the first or second dielectric material.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 9,905,424).
Regarding Independent claim 1, Law teaches a semiconductor device comprising:
at least one mandrel (Fig. 4, element 16) disposed between a pair of spacer layers (Fig. 4, element 22 comprising of a spin-on metal (e.g., titanium dioxide (TiO.sub.2) or hafnium dioxide (HfO.sub.2)) or a spin-on glass (SOG)) that include a first dielectric material, the at least one mandrel including a second dielectric material (Col. 2, lines 44-52, Col. 3, lines 16-25 disclose ““In alternative embodiments, the sidewall spacers 20 may be comprised of a different material, such as a metal oxide, with a similar etch selectivity relative to the mandrels 16, 18” which implies the mandrel comprises a dielectric material different from the second dielectric material), wherein the 
at least one non-mandrel (Fig. 4, element 20) disposed between a second pair of spacer layers (Fig. 4, element 22), the at least one non-mandrel having a top surface colinear with a top surface of the at least one mandrel (Fig. 4), and the at least one non-mandrel including a hard mask material having an etch property substantially similar to that of the first dielectric material (Col. 3, lines 12-15 discloses “In alternative embodiments, the sidewall spacers 20 may be comprised of a different material, such as a metal oxide, with a similar etch selectivity relative to the mandrels 16, 18”), so the at least one non-mandrel and the at least one mandrel can be removed concurrently.
Regarding claim 2, Law teaches further comprising a hard mask layer (Fig. 4, element 14), wherein the at least one mandrel and the at least one non-mandrel are disposed on the hard mask layer.
Regarding claim 4, Law teaches further comprising a dielectric layer (Fig 4, element 12), wherein the hardmask layer disposed on the dielectric layer.
Regarding claim 5, Law teaches wherein the dielectric layer is an inter-metal dielectric (IMD) layer (the specification of the instant application discloses that the dielectric layer can comprise of any suitable material, Col. 2, lines 22-24 of law discloses that element 12 can comprise of TiN, accordingly since the material of Law is considered the same as the instant application element 12 can be considered as an IMD).
Regarding claim 6, Law teaches further comprising a cap layer (Fig. 4, element 10), wherein the dielectric layer is disposed on the cap layer (the specification of the 
Regarding Independent claim 11, Law teaches a semiconductor device comprising:
a cap layer (Fig. 12, element 10, the specification of the instant application discloses that the cap layer can comprise of any suitable material, Col. 2, lines 15-18 of Law discloses that element 10 can comprise of electrically insulating material, accordingly since the material of Law is considered the same as the instant application, element 10 can be considered as a cap layer); 
a dielectric layer (Fig 12, element 12, Col. 2, lines 22-24) disposed on the cap layer; 
a hard mask layer (Fig. 12, element 14) disposed on the dielectric layer; 
at least one mandrel (Fig. 12, element 16, Col. 2, lines 44-52, Col. 3, lines 16-25 disclose ““In alternative embodiments, the sidewall spacers 20 may be comprised of a different material, such as a metal oxide, with a similar etch selectivity relative to the mandrels 16, 18” which implies the mandrel comprises a dielectric material) including a first dielectric material disposed on the hard mask layer; and 
at least one non-mandrel (Fig. 12, element 20) including a hard mask material disposed on the hard mask layer, the hard mask material having an etch property substantially similar to that of the first dielectric material (Col. 3, lines 12-15 discloses “In alternative embodiments, the sidewall spacers 20 may be comprised of a different 
Regarding claim 13, Law teaches wherein the dielectric layer is an inter-metal dielectric (IMD) layer (the specification of the instant application discloses that the dielectric layer can comprise of any suitable material, Col. 2, lines 22-24 of Law discloses that element 12 can comprise of TiN, accordingly since the material of Law is considered the same as the instant application element 12 can be considered as an IMD).

Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 9,905,424) in view of Burns et al. (US 9,779,944).
Regarding claim 3, Law teaches all of the limitations as discussed above.
Law does not explicitly disclose wherein the hard mask layer includes titanium nitride (TiN).
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known hardmask material such as TiN as shown by Burns et al. in Col. 6, lines 3-4, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Regarding claim 12, Law teaches all of the limitations as discussed above.
Law does not explicitly disclose wherein the hard mask layer includes titanium nitride (TiN).
In re Leshin, 125 USPQ 416.
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 9,905,424) in view of Cheng et al. (US 2016/0163701).
Regarding claim 7, Law teaches all of the limitations as discussed above.
Law does not explicitly disclose wherein the cap layer is a metal cap layer. 
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known dielectric material such as a dielectric metal oxide as shown by Cheng et al. in paragraph 0041, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Regarding claim 14, Law teaches all of the limitations as discussed above.
Law does not explicitly disclose wherein the cap layer is a metal cap layer. 
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known dielectric material such as a dielectric metal oxide as shown by Cheng et al. in paragraph 0041, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claims 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 9,905,424) in view of Tsai et al. (US 2015/0155198).
Regarding claim 8, Law teaches all of the limitations as discussed above.
Law does not explicitly disclose wherein the dielectric material includes a tetraethyl orthosilicate (TEOS) oxide.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select TEOS material for a mandrel as shown by Tsai et al. in paragraph 0029, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Regarding claim 15, Law teaches all of the limitations as discussed above.
Law does not explicitly disclose wherein the dielectric material includes a tetraethyl orthosilicate (TEOS) oxide.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select TEOS material for a mandrel as shown by Tsai et al. in paragraph 0029, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813